DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of the species of the K700 SF3B1 mutation in the reply filed on 18 May 2022 is acknowledged.
Claim Status
3.  Claims 21-49 are pending and have been examined herein. Claims 26-28 and 42-44 have been examined to the extent that they read on the elected species of the K700 SF3B1 mutation.  It is noted that claims 26-28 and 42-44 encompass the non-elected subject matter of  SF3B1 mutations other than the elected K700 mutation. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Claim Rejections - 35 USC § 112(a) / first paragraph – Written Description
4. The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112, first paragraph, a determination is made as to whether the specification contains a written description sufficient to show they had possession of the full scope of their claimed invention at the time the application was filed. 
For claims drawn to a genus, MPEP § 2163 states that “(t)he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.” 
MPEP § 2163 goes on to state that “(a)n adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).”
Herein the claims are drawn to methods of treating a patient having a neoplastic disorder wherein the patient has been tested to determine expression levels of aberrant and canonical splice variants of TMEM14C, and the sample expresses an elevated ratio of aberrant to canonical splice variants of TMEM14C relative to the ratio in a control sample.
Therefore, practicing the claimed method requires possession of the genus of aberrant splice variants of TMEM14C and canonical splice variants of TMEM14C.
Herein, the specification discloses one aberrant splice variant of TMEM14C wherein the junction of the splice site consists of SEQ ID NO: 95 and one canonical splice variant of TMEM14C wherein the junction of the splice site consists of SEQ ID NO: 96 (see Table 1 and entries 48, 343 and 554). 
However, the specification does not adequately describe a representative number of additional aberrant and canonical splice variants of TMEM14C in terms of their complete chemical structure or other relevant identifying characteristics so as to establish that Applicant had possession of the claimed genus.
Although the prior art teaches the identity of splice sites and alternative splice sites, this information is not sufficient to adequately describe the complete structure of particular aberrant and canonical TMEM14 splice variants whose relative expression is elevated in neoplastic samples from subjects who should be treated with a SF3B1 modulating agent (i.e., subjects having SF3B1 mutations that are correlated with aberrant splicing). Not all TMEM14C splice variants constitute aberrantly spliced variants showing an increased level of expression relative to a canonical splice variant in samples from patients having neoplastic disorders, relative to that in control samples. For example Conte et al (Br J Haematology. 2015. 171: 478-479) discloses a TMEM14C aberrantly spliced variant (TCONS_0409016) whose expression is decreased in an RARS subtype of MDS in patient samples harboring SF3B1 mutations (p. 482 “SF3B1 mutated RARS progenitors show alternative splicing of genes involved in haemoglobin synthesis”).
While claims 22 and 35 define the aberrant TMEM14C splice variant as comprising SEQ ID NO: 95, the remaining claims do not define the aberrant TMEM14C splice variant in terms of any specific structural properties. Similarly, while claims 23 and 36 define the canonical TMEM14C splice variant as comprising SEQ ID NO 96,  the remaining claims do not define the canonical TMEM14C splice variant in terms of any specific structural properties. 
The size of the genus of the claimed aberrant and canonical splice variants is further compounded by the fact that the claims encompass nucleic acids that are derived from any patient. As broadly recited a patient may include such diverse species as humans, dogs, cats, monkeys, goats, horses, rabbits, rats etc. However, the specification teaches only the presence of TMEM14C splice variants comprising SEQ ID NO: 95 and 96 only in human subjects. Mupo et al (Leukemia. 2017. 31: 720-727) teaches that previously described human TMEM14C splice variants were not detected in mice (see abstract and p. 726, col. 1). Thereby, the identity of TMEM14C aberrant and canonical splice variants may be substantially different between humans and other organisms. 
It is noted that the specification also teaches the general methodology for performing an analysis to detect aberrant and canonical TMEM14C splice variants.  However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. 
As noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Herein, Applicant does not adequately describe a representative number of aberrant and canonical TMEM14C splice variants that are expressed at an elevated ratio in (SF3B1 mutated) neoplastic disorders that are to be treated with / will be responsive to a compound that modulates SFB31 so as to establish that Applicants were in possession of such variants and so as to distinguish such variants from other variants. The description of only one member of the claimed genus of aberrant TMEM14C splice variants and one member of the claimed genus of canonical TMEM14C splice variants is not sufficient to describe the different possible variants encompassed by the claimed genus. Accordingly, the claims fail to meet the written description requirements. 

	Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 25-29, 34, 37-39, and 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al (J Pathology, 26 November 2014. 235:571-580 and Supporting Information, 5 pages and Table S9, 25 pages total).
Maguire studied the occurrence of aberrant splicing in breast cancer cells harboring SF3B1 mutations, including the K700E SF3B1 mutation (see abstract and p. 572-574). Maguire states:
 “Given the previous association ofSF3B1mutationswith differential splicing in uveal melanoma, we hypothesised that SF3B1K700E mutations in breast cancer would also lead to differential splicing” (p. 576, col. 1).  
Aberrant splicing variants of TMEM14C were detected in breast cancer samples which were identical to those previously detected in uveal melanoma (p. 576, col. 1).  Maguire(p. 576, col. 1) states:
“Nine of these genes were found to be in common, and seven showed exact differential exon usage (TMEM14C,RPL31,CRNDE,DYNLL1, ICA1,RPL24, andMTERFD3,p=2.988529e-14, hypergeometric test, Table 2). In addition,  four  transcripts  (ieTMEM14C,RPL31,CRNDE, andDYNLL1) were found in common with uveal melanoma [13] (p=7.047575e-11, hypergeometric test) and these showed identical differential splicing in papillary carcinomas of the breast, invasive breast carcinomas of no special type, and uveal melanomasdisplayingSF3B1mutations (Figure 2 and Table 2).”

In Supplementary Table 9 (entry 50), Maguire shows that the TMEM14C splice variant was expressed at a two log fold higher level in SF3B1 mutant papillary carcinomas of the breast as compared to papillary carcinomas of the breast having wildtype SF3B1 (wherein the chromosome positions are relative to human genome hg19, build 37, p.573, col. 1):


    PNG
    media_image1.png
    65
    1180
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    22
    1197
    media_image2.png
    Greyscale

	Maguire also teaches determining the relative expression level of the aberrantly spliced TMEM14C transcripts to the wildtype form of TEM14C transcripts as compared to that in control samples (p. 574, col. 1 and Figure 3).
	Maguire does not teach calculating a ratio of aberrantly spliced TMEM14C transcripts to canonical / wildtype spliced transcripts. However, the ordinary artisan would have recognized that the increase in the level of the aberrantly spliced TMEM14C transcripts could be expressed in different formats, including as a ratio of the aberrantly spliced TMEM14C transcripts to wildtype spliced transcripts.  Note that the claims do not define the canonical splice variant and neither the specification nor the claims distinguish between a wildtype TMEM14C transcript obtained by splicing and a “canonical splicing variant.” No unexpected results have been established for using an alternative means for expressing the increase in the level of aberrantly spliced TMEM14C transcripts as a ratio relative to canonical TMEM14C splice forms. 
	Secondly, Maguire does not teach as a single embodiment methods that further administer an SF3B1-modulating compound to the patient having an increase in the level of aberrantly spliced TMEM14C.
	However, Maguire does teach that SF3B1 mutations result in alternative splicing and constitute a therapeutic target in breast cancers harboring SF3B1 mutations (abstract). Maguire teaches administering a siRNA targeting SF3B1 or administering a SF3b complex inhibitor, spliceostatin A, to cells harboring SF3B1 mutants (p. 573, col. 1 and p. 576, col. 2). It is reported that cells harboring SF3B1 mutants were more sensitive to SF3B1 siRNA-mediated knockdown and spliceostatin A treatment and showed an improvement in cell viability (p. 576, col. 2 and Figure 3). Maguire states concludes that “SF3B1mutant cells were shown to be selectively sensitive to a potent SF3b complex inhibitor, spliceostatin A, suggesting that inhibition of the spliceosome complex may constitute a novel therapeutic strategy for patients withSF3B1mutations independent of tumour type” (p. 579, col. 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Maguire so as to have administered a SF3B1-modulating compound to those breast cancer patients having an elevated ratio of aberrant to canonical splice forms of TMEM14C, as compared to a control sample, since Maguire teaches that the presence of an elevated ratio of aberrant to wildtype splice forms of TMEM14C is correlated with the presence of SF3B1 mutations and that breast cancer cells harboring SF3B1 mutations are responsive to treatment with SF3B1-modulating compounds. 
	Regarding claims 25-28 and 40-44, Maguire teaches that the cancer cells which express an elevated ratio of aberrant to canonical splice forms of TMEM14C comprise SF3B1 mutations and particularly the K700E mutation (e.g., p. 576).
	Regarding claims 29 and 45, in the method of Maguire, the control sample expresses wildtype SF3B1 protein (e.g., p. 576).
	Regarding claims 37 and 39, Maguire teaches detecting the levels of the TMEM14C transcripts using an RT-PCR assay (p. 573).
Regarding claim 37 and 38, Maguire also teaches that the levels of TMEM14C transcripts can be determined by nucleic acid sequencing methods that involve barcoding (see, e.g. “Targeted re-sequencing” in the Supplementary methods).6. Claim(s) 24, 30-32, 40, and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al (J Pathology, 26 November 2014. 235:571-580 and Supporting Information, 5 pages and Table S9, 25 pages total) in view of Dolatshad et al (Leukemia. Nov 2014. 29: 1092-1103).
	The teachings of Maguire are presented above. In particular, Maguire teaches methods of detecting the elevated levels of TMEM14C aberrantly spliced transcripts in samples from patients having breast cancer.  Maguire does not teach applying the methods disclosed therein to patients having a myeloid neoplasm and particularly myelodysplastic syndrome.
	However, Dolatshad teaches methods of assaying for aberrant gene expression in bone marrow samples from human patients that have myelodysplastic syndromes (MDS). Dolatshad teaches that TMEM14C is one of the top genes that shows altered / aberrant splicing in samples having SF3B1 mutations as compared to control samples (Table 4 and 5).  Dolatshad also teaches treating myeloid derived cell lines with siRNA targeting SF3B1 (p. 1093, col. 1). It is stated that “We have shown that SF3B1 knockdown in four myeloid cell lines resulted in inhibition of cell growth and disruption of the cell Cycle” (p. 1100, col. 1).
	In view of the teachings of Dolatshad, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the modified method of Maguire to patient’s having MDS since Dolatshad teaches that aberrantly spliced TMEM14C transcripts are present in bone marrow samples of  MDS patients having SF3B1 mutations and because Dolatshad confirmed the correlation between SF3B1 mutations and aberrant splicing, as well as  the ability of inhibitors of SF3B1 to inhibit cell growth of cancer cells harboring SF3B1 mutations. One would have been motivated to have applied the method of Maguire to patient’s having MDS in order to have achieved the benefit of identifying those patients with MDS who will be responsive to treatment with inhibitors of SF3B1, and then treating those patients with an inhibitor of SF3B1, based on the presence of an elevated level of TMEM14C aberrantly spliced transcripts as compared to wildtype spliced transcripts, which is indicative of the presence of SF3B1 mutations causing altered, aberrant splicing.
Regarding claims 24 and 40, in the method of Maguire a breast cancer tissue biopsy is assayed for the expression level of the TMEM14C transcripts. Maguire does not teach methods wherein the sample assayed for the level of TMEM14C transcripts is a  bone marrow biopsy. However, modification of the method of Maguire as set forth above would have resulted in a method in which a bone marrow biopsy sample from a patient is assayed for the level of TMEM14C aberrant and wildtype spliced transcripts since Dolatshad teaches that the samples to be analyzed for the TMEM14C spliced variants are bone marrow samples from patients having MDS (p. 1093).
7.  Claim(s) 33 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al (J Pathology, 26 November 2014. 235:571-580 and Supporting Information, 5 pages and Table S9, 25 pages total) in view of Keaney et al (U.S. Patent No. 9,481,669; cited in the IDS of 11/16/20).
	The teachings of Maguire are presented above. In particular, the teachings of Maguire suggest treating breast cancer patients by administering a SF3B1 inhibitor when the breast cancer patients have SF3B1 mutations and an elevated ratio of aberrantly spliced to wildtype spliced TMEM14C transcripts. Maguire does not teach that the SF3B1 inhibitor is the compound of present formula 2. 
	However, Kearney (col. 1, lines 19-26) states “mutations in the splicing factor 3B subunit 1 (SF3B1) of the spliceosome exist in a number of cancers and comprise a target for anticancer agents. Such cancers include, but are not limited to, myelodysplastic syndrome (MDS), leukemia such as chronic lymphocytic leukemia (CLL), chronic myelomonocytic leukemia (CMML), and acute myeloid leukemia (AML), and solid tumors such as breast cancer and uveal melanoma.”  It is stated that “pladienolide B is known to target the SF3b spliceosome to inhibit splicing and alter the pattern of gene expression.”  Kearney et al  discloses and claims a pladienolide analog identical to the compound of present formula 2 (also referred to as formula 2 therein) and methods of treating cancer in a subject by administering the pladienolide analog of formula 2 (see claims 1 and 10 therein). It is disclosed that this compound can be used to treat cancers harboring SF3B1 mutations, including the K700E mutation, wherein the cancer is breast cancer, melanoma or MDS (e.g., col. 8, line 20 to col. 9 line 43 and Figures 2 and 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Maguire so as to have administered the specific SF3B1-modulator of the compound of formula 2 of Kearney to those breast cancer patients having an elevated ratio of aberrant to wildtype / canonical TMEM14C splice variants since Kearney teaches that this is an effective therapeutic for the treatment of breast cancers harboring SF3B1 mutations.

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634